          Case 4:19-cv-01026-SBA Document 31 Filed 11/06/19 Page 1 of 19



 1                              UNITED STATES DISTRICT COURT
 2                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3                                      OAKLAND DIVISION
 4
     CITIZENS FOR FREE SPEECH, LLC;                    Case No: C 19-1026 SBA
 5 MICHAEL SHAW,
                                                       RELATED TO:
 6                Plaintiffs,                          No. C 18-00834 SBA
 7          vs.                                        ORDER PARTIALLY GRANTING
                                                       DEFENDANT’S MOTION TO
 8 COUNTY OF ALAMEDA,                                  DISMISS AND DECLINING TO
                                                       ASSERT SUPPLEMENTAL
 9                Defendant.                           JURISDICTION OVER THE STATE
                                                       LAW CLAIMS
10
                                                       Dkt. 17
11

12          Plaintiffs Citizens for Free Speech, LLC (“Citizens”) and Michael Shaw (“Shaw”)
13   bring the instant action to challenge efforts by Defendant County of Alameda (“County”) to
14   abate several billboards (“Signs”) displayed on Shaw’s property in violation of Title 17 of
15   the Alameda County General Ordinance Code (“Zoning Ordinance” or “Ordinance”). The
16   parties are presently before the Court on Defendant’s Motion to Dismiss pursuant to
17   Federal Rule of Civil Procedure 12(b)(6). Having read and considered the papers filed in
18   connection with this matter and being fully informed, the Court hereby GRANTS the
19   motion as to Plaintiffs’ federal claims, which are dismissed without leave to amend. The
20   Court declines to assert supplemental jurisdiction over the state law claims, which are
21   dismissed without prejudice. The Court, in its discretion, finds this matter suitable for
22   resolution without oral argument. See Fed. R. Civ. P. 78(b); N.D. Cal. Civ. L.R. 7-1(b).
23   I.     BACKGROUND
24          A.     FACTUAL SUMMARY
25          During the relevant time period, Shaw owned a parcel of land located at 8555
26   Dublin Canyon Road (“Parcel” or “Property”) in an unincorporated area of the County.
27   Compl. ¶ 1, Dkt. 1. Under the County’s general land use plan, billboards generally are not
28   permitted “in the unincorporated area of Alameda County.” See Alameda Cty. Gen. Ord.
        Case 4:19-cv-01026-SBA Document 31 Filed 11/06/19 Page 2 of 19



 1   Code (“Ord.”) § 17.52.515. Nonetheless, the land use plan specific to the Parcel provides
 2   an exception by permitting one non-electrical sign with a maximum dimension of two by
 3   twenty-four feet. Dkt. 18-1 at 4 (Ordinance No. O-89-3, adopted Jan. 5, 1989). Despite
 4   these restrictions, in or about 2014, Shaw and Citizens entered into a commercial
 5   agreement allowing the latter to construct and display multiple, electrical billboards on the
 6   Parcel. Id. ¶ 8. Citizens thereafter constructed three billboards (i.e., the Signs) on the
 7   Parcel. Id. ¶ 9. Prior to the Signs, there was, and presently remains, “another sign on the
 8   Parcel displaying onsite commercial speech.” Id. ¶ 11.
 9                 1.     Citizens I
10          On June 1, 2014, Plaintiffs preemptively filed suit against the County, seeking
11   declaratory and injunctive relief to enjoin it from taking any action under the Zoning
12   Ordinance to abate the Signs. See Citizens for Free Speech v. County of Alameda, No. C
13   14-2513 CRB (“Citizens I”), Dkt. 1 at 10 (Compl., Prayer for Relief). Plaintiffs pursued an
14   as-applied challenge under the First Amendment, facial challenges under the First
15   Amendment to five different sections of the Zoning Ordinance, and equal protection
16   challenges as to two other sections of the Ordinance. Id., Dkt 130 at 14. The day after
17   Plaintiffs filed suit, the County sent Shaw a Declaration of Public Nuisance—Notice to
18   Abate. Id., Dkt. 56 at. 3. The abatement notice alleged that the Signs violated the Zoning
19   Ordinance and demanded their removal. Id.1
20

21          1 Under the Zoning Ordinance, property in violation of the County’s regulations may
     be declared a public nuisance, resulting in the issuance of a notice to abate by the County.
22   Ord. §§ 17.59.010, 17.59.030. If the property owner fails, neglects or refuses to comply
     with notice to abate a nuisance, an administrative hearing shall be conducted before the
23   board of zoning adjustments. Id. §§ 17.59.040-17.59.060. “At the time stated in the notice,
     the [Zoning Board] shall hear and consider all relevant evidence, objections or protests, and
24   shall receive testimony relative to such alleged public nuisance and to proposed
     rehabilitation, repair, removal or demolition of such property.” Id. § 17.59.060. A property
25   owner dissatisfied with the board of zoning adjustment Board’s decision has ten days to
     appeal to the County Board of Supervisors. Id. § 17.59.090. A ruling by the Board of
26   Supervisors is deemed final, id. § 17.59.100, and may be appealed by way of a judicial
     action filed within 30 days of the challenged ruling, id. § 17.59.120. Administrative
27   decisions are subject to judicial review by way of a writ of mandamus. Cal. Code Civ.
     Proc. § 1094.5; Mohilef v. Janovici, 51 Cal. App. 4th 267, 282-284 (1996) (reviewing
28   nuisance abatement proceeding through a mandamus proceeding).
                                                   -2-
        Case 4:19-cv-01026-SBA Document 31 Filed 11/06/19 Page 3 of 19



 1          The action was assigned to the Honorable Charles Breyer. The extensive
 2   proceedings in Citizens I spanned three years and included, inter alia, three summary
 3   judgment motions.2 Ultimately, Judge Breyer rejected all of Plaintiffs’ constitutional
 4   challenges to the Zoning Ordinance, except for one aspect of Plaintiffs’ equal protection
 5   claim. Id. Specifically, he found that section 17.52.520(A) of the Ordinance violated the
 6   Equal Protection Clause, “as it was content-based and did not withstand strict scrutiny.”
 7   Id., Dkt. 130 at 2.3 Following that order, the County amended section 17.52.520(A) and
 8   removed the constitutionally-flawed language to the Court’s satisfaction. Id. In light of
 9   that amendment, the Court rejected Plaintiffs’ request for a permanent injunction barring
10   the County from enforcing the Zoning Ordinance as it existed at the time Plaintiffs initiated
11   the action. Id.
12          In ruling on a subsequent fee motion brought by Plaintiffs, Judge Breyer found that
13   Plaintiffs’ victory on their section 17.52.520(A) claim was largely meaningless because it
14   had no bearing on whether the County could seek to abate the Signs. Id., Dkt. 130 at 15-16.
15   Awarding only a fraction of the requested fees, Judge Breyer explained that, despite three
16   years of litigation, Plaintiffs accomplished “very little” and that they failed to realize “the
17   primary goal of the litigation,” i.e., the recovery of actual damages and a permanent
18   injunction allowing them to maintain the Signs without facing abatement proceedings by
19   the County. Id. at 7-8. The Court entered judgment on March 8, 2017, from which no
20   appeal was taken. Id., Dkt. 131.
21

22

23

24          In both their Complaint and opposition to the County’s motion to dismiss,
            2
   Plaintiffs mischaracterize the Court’s rulings in Citizens I. Judge Breyer provided an
25 accurate and comprehensive summary of the proceedings in Citizens I in his order on
   Plaintiffs’ fee motion, which is incorporated by reference herein. See Citizens I, Dkt. 130.
26
           Section 17.52.520(A) pertained to official public signs or notices or any temporary
            3
27 notice posted by a public officer in the performance of his or her duty. Citizens I, Dkt. 105
   at 5. Judge Breyer found that this provision favored signs by public officials and therefore
28 was content-based. Id. at 22-23.

                                                    -3-
        Case 4:19-cv-01026-SBA Document 31 Filed 11/06/19 Page 4 of 19



 1                 1.     Citizens II
 2          Upon the conclusion of Citizens I, the County resumed its efforts to abate the Signs
 3   by serving Shaw with a new Declaration of Public Nuisance—Notice to Abate (“2017
 4   Notice to Abate”) on or about September 28, 2017. Def.’s RJN Ex. 1, Dkt. 18-1 at 25. The
 5   2017 Notice to Abate alleged that the Signs violate section 17.18.120 (failure to conform to
 6   a development plan) and 17.52.515 (no billboards allowed in unincorporated areas). See id.
 7   Ex. 2. On or about November 22, 2017, the County sent Shaw notice of an upcoming
 8   administrative motion on the abatement notice. Id. ¶ 23.
 9          On February 2, 2018, Plaintiffs commenced a new lawsuit, Citizens for Free Speech
10   v. County of Alameda, No. C 18-00834 SBA (“Citizens II”), alleging claims for violation
11   of the right to free speech, denial of due process, and denial of equal protection. Among
12   other things, Plaintiffs predicated these claims on theories that the County was barred from
13   enforcing the Zoning Ordinance against them with respect to the Signs (1) as a result of
14   Judge Breyer’s judgment in Citizens I and (2) by virtue of having failed to bring a
15   compulsory counterclaim under Federal Rule of Civil Procedure 13(a) to enforce the
16   Ordinance in Citizens I.
17          After Plaintiffs filed an amended complaint, the County filed a Rule 12(b)(6) motion
18   to dismiss, which the Court granted. Id., Dkt. 56. In its ruling, the Court, consistent with
19   its obligation to sua sponte evaluate its subject matter jurisdiction, found that under the
20   Younger abstention doctrine, it had no power to consider the claims alleged in the
21   pleadings because each sought to enjoin an ongoing state-initiated proceeding. Id. at 8-10.
22   Alternatively, the Court ruled that Plaintiffs failed to state any claims upon which relief
23   could be granted. Id. at 10-18. Pursuant to Federal Rule of Civil Procedure 58, the Court
24   entered final judgment on September 4, 2018. Id., Dkt. 57. Plaintiffs have appealed the
25   Court’s ruling.
26

27

28

                                                   -4-
        Case 4:19-cv-01026-SBA Document 31 Filed 11/06/19 Page 5 of 19



 1          B.     THE INSTANT ACTION
 2                 1.     Administrative Proceedings
 3          Upon the conclusion of Citizens II, the County again resumed the abatement process
 4   by rescheduling the administrative hearing on the 2017 Notice to Abate. Dkt. 18-1 at 3.
 5   The East County Board of Zoning Adjustments (“Zoning Board”) conducted the
 6   administrative hearing on November 8, 2018. Id. “Citizens and Shaw appeared at the
 7   hearing and submitted evidence and testimony from Shaw and Jeffrey Herson from
 8   Citizens.” Compl. ¶ 16; see also Dkt. 18-1 at 2-4. The Zoning Board ultimately ruled
 9   against Plaintiffs and issued an abatement order declaring the Property to be in violation of
10   Zoning Ordinance sections 17.18.120 and 17.52.515. The ruling was based on the presence
11   of four unauthorized billboards (including support structures) and one unauthorized digital
12   billboard on the Property, respectively. Dkt. 18-1 at 2, 23.
13          On November 21, 2018, Plaintiffs, through counsel, appealed the Zoning Board’s
14   decision to the County Board of Supervisors. Id. at 17. In their appeal, Plaintiffs did not
15   dispute the Zoning Ordinance violations; rather, they argued (as they did in Citizen II),
16   among other things, that Judge Breyer’s ruling in Citizens I forever bars the County from
17   enforcing the Zoning Ordinance and seeking abatement of the Signs; and that the County
18   waived its right to seek abatement under the Zoning Ordinance because the County did not
19   seek affirmative relief in the form of a Rule 13(a) counterclaim in Citizen I. In addition,
20   Plaintiffs alleged that there were procedural flaws in the hearing process. Id. at 17-18.
21          The appeal hearing before the Board of Supervisors took place on February 5, 2019.
22   Compl. ¶ 20. According to Plaintiffs, they were “afforded no opportunity to present
23   testimony and argument but were only provided with an opportunity to speak during the
24   general public comment session.” Id. ¶ 27. Plaintiffs assert that “the County’s conduct
25   stated herein was pursuant to, and in conformity with, the County’s policies, practices, and
26   customs—including, but not limited to, as codified in the County’s Code of Ordinances and
27   Administrative Code—which direct, foster, promote, and condone the conduct stated
28

                                                  -5-
        Case 4:19-cv-01026-SBA Document 31 Filed 11/06/19 Page 6 of 19



 1   herein.” Id. ¶ 28. The Board of Supervisors denied the appeal and upheld the Zoning
 2   Board’s decision. Id. ¶ 21.
 3                 2.     New Lawsuit
 4          On February 25, 2019, Plaintiffs commenced the instant action against the County.
 5   The first two causes of action are federal claims for violation of free speech under the First
 6   Amendment and violation of the right to due process under the Fourteenth Amendment,
 7   respectively. Compl. ¶¶ 38-43. The remaining claims are for: violation of free speech
 8   under the California Constitution (third cause of action); violation of the right to due
 9   process under the California Constitution (fourth cause of action); administrative
10   mandamus under California Civil Code § 1094.5 (fifth cause of action); writ of prohibition
11   under California Civil Code § 1103 (sixth cause of action); declaratory relief (seventh cause
12   of action); and injunctive relief (eighth cause of action). Id. ¶¶ 44-79.
13          As relief, Plaintiffs seek: (1) an injunction “barring the County from any and all
14   conduct to directly or indirectly prosecute, penalize, prohibit, injure, encumber, limit, or
15   restrict Plaintiffs’ Signs”; (2) a declaration voiding the abatement order; (3) a declaration
16   barring the County from enforcing the abatement order on the ground that the County failed
17   to bring a compulsory counterclaim under Federal Rule of Civil Procedure 13(a) in Citizens
18   I; (4) a declaration that Zoning Ordinance sections 17.59.010-17.59.200 are void under
19   California law; (5) a writ of administrative mandamus under California Code of Civil
20   Procedure section 1094.5 voiding or reversing the abatement order; (6) a writ of prohibition
21   barring the County from “employing its illegal procedure for nuisance abatement in
22   violation of California Government Code section 25845”; and (7) damages, fees and costs.
23   Compl. at 15-16.
24          The County now moves to dismiss the Complaint under Rule 12(b)(6). Plaintiffs
25   and the County have filed an opposition and reply, respectively. The matter is now fully
26   briefed and is ripe for adjudication.
27

28

                                                   -6-
           Case 4:19-cv-01026-SBA Document 31 Filed 11/06/19 Page 7 of 19



 1   II.      LEGAL STANDARD
 2            Rule 12(b)(6) “tests the legal sufficiency of a claim.” Navarro v. Block, 250 F.3d
 3   729, 732 (9th Cir. 2001). “Dismissal under Rule 12(b)(6) is proper when the complaint
 4   either (1) lacks a cognizable legal theory or (2) fails to allege sufficient facts to support a
 5   cognizable legal theory.” Somers v. Apple, Inc., 729 F.3d 953, 959 (9th Cir. 2013). “To
 6   survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as
 7   true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.
 8   662, 678 (2009) (quoting Twombly, 550 U.S. at 570). In assessing the sufficiency of the
 9   pleadings, “courts must consider the complaint in its entirety, as well as other sources
10   courts ordinarily examine when ruling on Rule 12(b)(6) motions to dismiss, in particular,
11   documents incorporated into the complaint by reference, and matters of which a court may
12   take judicial notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322
13   (2007). The court is to “accept all factual allegations in the complaint as true and construe
14   the pleadings in the light most favorable to the nonmoving party.” Outdoor Media Group,
15   Inc. v. City of Beaumont, 506 F.3d 895, 899-900 (9th Cir. 2007). Where a complaint or
16   claim is dismissed, leave to amend generally is granted, unless further amendment would
17   be futile. Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir.
18   2011).
19   III.     DISCUSSION
20            A.     FIRST AMENDMENT CLAIM
21            The first cause of action alleges that the Zoning Ordinance violates Plaintiffs’ First
22   Amendment right to free speech on the grounds that it: (1) contains no “procedural
23   safeguards [that must be followed] before denying the right to speak”; and (2) improperly
24   “vest[s] the County with unfettered discretion to deny the right to speak.” See Compl.
25   ¶¶ 39, 60; Pls.’ Opp’n at 1, 2-6. In its motion to dismiss, the County contends that this
26   claim is barred by res judicata and otherwise lacks substantive merit. The Court addresses
27   each argument, in turn.
28

                                                    -7-
        Case 4:19-cv-01026-SBA Document 31 Filed 11/06/19 Page 8 of 19



 1                 1.     Res Judicata
 2          Under the doctrine of res judicata, also known as “claim preclusion,” a final
 3   judgment on the merits forecloses successive litigation of the same claim, regardless of
 4   whether the new claim raises the same issues as the earlier suit. Taylor v. Sturgell, 553
 5   U.S. 880, 892 (2008). The doctrine “bars any subsequent suit on claims that were raised or
 6   could have been raised in a prior action.” Cell Therapeutics, Inc. v. Lash Group, Inc., 586
 7   F. 3d 1204, 1212 (9th Cir. 2009); DKN Holdings LLC v. Faerber, 61 Cal. 4th 813, 823
 8   (2015) (noting that res judicata bars repeated claims for the same relief between the same
 9   parties). “Res judicata applies when there is: (1) an identity of claims; (2) a final judgment
10   on the merits; and (3) identity or privity between parties.” Ruiz v. Snohomish Cty. Pub.
11   Util. Dist. No. 1, 824 F.3d 1161, 1164 (9th Cir. 2016) (internal quotations and citation
12   omitted). The party asserting claim preclusion bears the burden of establishing each of
13   these elements. Garity v. APWU Nat’l Labor Org., 828 F.3d 848, 855 (9th Cir. 2016).
14          Only the first element of the test for res judicata—identity of claims—is in dispute.
15   The Ninth Circuit has identified four factors that are germane to determining whether the
16   identity of claims element has been satisfied: (1) whether rights or interests established in
17   the prior judgment would be destroyed or impaired by prosecution of the second action;
18   (2) whether substantially the same evidence is presented in the two actions; (3) whether the
19   two suits involve infringement of the same right; and (4) whether the two suits arise out of
20   the same transactional nucleus of facts.” Turtle Island Restoration Network v. U.S. Dep’t
21   of State, 673 F.3d 914, 920 (9th Cir. 2012). “The last of these criteria is the most
22   important,” Headwaters Inc. v. U.S. Forest Serv., 399 F.3d 1047, 1052 (9th Cir. 2005), and,
23   standing alone, may be sufficient to establish an identity of claims, see Int’l Union of
24   Operating Eng’rs-Employers Constr. Indus. Pension, Welfare and Training Trust Funds v.
25   Karr, 994 F.2d 1426, 1430 (9th Cir. 1993) (citing cases finding that res judicata bars
26   successive claims based only on analysis of the fourth factor).
27          In the instant case, there can be no legitimate dispute that Plaintiffs’ First
28   Amendment claim arises out of the same transactional nucleus of facts and involves the
                                                    -8-
        Case 4:19-cv-01026-SBA Document 31 Filed 11/06/19 Page 9 of 19



 1   same rights as Citizens I and Citizens II. Like the prior actions, this case challenges the
 2   constitutionality and enforceability of the Zoning Ordinance on the ground that its
 3   provisions violate Plaintiffs’ right to free speech. Compare Compl. ¶ 28 with Citizens II,
 4   Dkt. 42 ¶ 35 and Citizens I, Dkt. 130 at 14.4 Accordingly, the instant free speech claim
 5   necessarily arises out of the same transactional nucleus of facts as the prior actions and is
 6   thus barred by res judicata. E.g., Gospel Missions of Am. v. City of Los Angeles, 328 F.3d
 7   548, 557 (9th Cir. 2003) (holding that the same transactional nucleus of facts was involved
 8   where the new lawsuit was predicated on the same substantive provisions of the ordinance
 9   at issue in the earlier action); Creamer v. City of Tulare, CA. Inc., No.
10   118CV01535LJOSKO, 2018 WL 5906068, at *2 (E.D. Cal. Nov. 9, 2018) (ruling that res
11   judicata barred second lawsuit which sought “to challenge the same ordinance of the Tulare
12   City Code as in the prior suits”).
13          Plaintiffs argue that this action is distinguishable from Citizens I and Citizens II,
14   asserting that their new free speech claim is premised on the appeal hearing held on
15   February 5, 2019, which upheld the Zoning Board’s abatement order. Because the hearing
16   occurred after the conclusion of the prior lawsuits, Plaintiffs contend that their present free
17   speech claim is not barred by res judicata. It is true that “claim preclusion does not apply to
18   claims that accrue after the filing of the operative complaint.” Howard v. City of Coos
19   Bay, 871 F.3d 1032, 1040 (9th Cir. 2017)) (emphasis added). However, as will be
20   explained below, Plaintiffs are not alleging a new claim, but rather have merely asserted
21   new facts supporting a previously-alleged claim. See Turtle Island Restoration Network,
22   673 F.3d at 918 (a new event does not necessarily give rise to a new claim where said claim
23   is directed against a policy or procedure at issue in the prior action); Gospel Missions of
24   Am., 328 F.3d at 558 (“There is no new claim; instead there is a new fact supporting an old
25

26

27          The County’s abatement action is based on the 2017 Notice to Abate, which was at
            4
   issue in Citizens II and is the basis of the abatement order challenged in this case. The
28 relevant provisions of the Zoning Ordinance have not changed since Citizens I.

                                                   -9-
       Case 4:19-cv-01026-SBA Document 31 Filed 11/06/19 Page 10 of 19



 1   claim. ‘An action that merely alleges new facts in support of a claim that has gone to
 2   judgment in a previous litigation will be subject to claim preclusion.’”) (citation omitted).
 3          The Complaint as well as Plaintiffs’ opposition brief demonstrate that their free
 4   speech claim is not predicated on any conduct occurring at or the result of the February 5
 5   appeal hearing. Rather, the crux of the claim rests squarely on the theory that the Zoning
 6   Ordinance lacks the requisite procedural safeguards to protect speech and vests County
 7   officials with unfettered discretion to suppress speech.5 See Compl. ¶¶ 28, 39 and Pls.’
 8   Opp’n at 5-6. The substance of the claim is thus indistinguishable from the free speech
 9   claim alleged in Citizens II. Compare id. with Citizens II, Dkt. 42 ¶ 38 and Dkt. 49 at 14.
10   Moreover, the relief sought is the same; namely, to enjoin the County from further pursuing
11   abatement with respect to the Signs. Compare Compl. at 15-16 with Citizens I, Dkt. 1 at 10
12   and Citizens II, Dkt. 42 at 10-11. The Court therefore finds that Plaintiffs’ allegation of
13   new facts—i.e., that the County upheld the abatement order on February 5—does not
14   foreclose application of res judicata. E.g., Yagman v. Garcetti, No.
15   LACV1605944JAKEX, 2017 WL 2115814, at *4 (C.D. Cal. May 2, 2017) (following
16   Turtle Island and ruling that the plaintiff’s receipt of a new parking ticket and ensuing,
17   renewed challenge to the defendant’s process for reviewing parking tickets was barred by
18   res judicata because the plaintiff was, in effect, challenging the same policy at issue and in
19   effect at the time of the two prior lawsuits), aff’d, 743 F. App’x 837 (9th Cir. 2018).6
20

21          The Complaint does allege flaws in the hearing process but they do not form the
            5
   basis of Plaintiffs’ First Amendment claim. See Compl. ¶ 20. Rather, those allegations
22 challenge the fairness of the hearing and are thus germane to Plaintiffs’ claim for
   mandamus review under California Code of Civil Procedure section 1094.5. See Compl.
23 ¶¶ 51-63. That distinction is made clear in Plaintiffs’ opposition brief. See Pls.’ Opp’n at
   5-6 (explaining basis of the First Amendment claim).
24
            Plaintiffs also argue that their Signs are immune from enforcement because they
            6
25 were erected before the County amended section 17.52.520(A). See Pls.’ Opp’n at 3.
   Plaintiffs made this argument in Citizens I in seeking a permanent injunction to preclude
26 future enforcement against the Signs, see Citizens I, Dkt. 123 at 5-6, which Judge Breyer
   repeatedly refused to enter, id., Dkt. 130 at 8. In addition, Plaintiffs could have made this
27 argument in Citizens II but did not. As such, Plaintiffs are precluded from raising it now.
   See Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 322 F.3d 1064,
28 1077-78 (9th Cir. 2003).

                                                  - 10 -
        Case 4:19-cv-01026-SBA Document 31 Filed 11/06/19 Page 11 of 19



 1                 2.     Merits
 2          Plaintiffs’ section 1983 free speech claim also fails on the merits. The First
 3   Amendment’s free speech clause provides that “Congress shall make no law . . . abridging
 4   the freedom of speech, or of the press.” U.S. Const. amend. I; see 44 Liquormart, Inc. v.
 5   Rhode Island, 517 U.S. 484, 489 n.1 (1996). As noted, the gist of the First Amendment
 6   claim is that the Zoning Ordinance constitutes an impermissible content-based prior
 7   restraint on speech due to (1) the lack of procedural safeguards and (2) the unfettered
 8   discretion allegedly afforded to County officials to limit speech. See Compl. ¶¶ 39, 60;
 9   Pls.’ Opp’n at 1, 2-6.7
10                        a)     Procedural Safeguards
11          Prior restraints are not “unconstitutional per se” but are presumed to be
12   constitutionally invalid. FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 225 (1990). Under
13   Freedman v. Maryland, 380 U.S. 51 (1965), a regulation constituting a prior restraint
14   survives constitutional scrutiny only if it incorporates “procedural safeguards designed to
15   obviate the dangers of a censorship system.” Id. at 58. Those safeguards are as follows:
16   “(1) any restraint prior to judicial review can be imposed only for a specified brief period
17   during which the status quo must be maintained; (2) expeditious judicial review of that
18   decision must be available; and (3) the censor must bear the burden of going to court to
19   suppress the speech and must bear the burden of proof once in court.” Thomas v. Chi. Park
20   Dist., 534 U.S. 316, 321 (2002) (citations omitted). It is well settled, however, that
21   Freedman’s procedural safeguards only apply to content-based regulations, and not to
22   content-neutral regulations. Epona v. Cty. of Ventura, 876 F.3d 1214, 1225 (9th Cir. 2017)
23   (“the Freedman safeguards are not required for content-neutral time, place, and manner
24   permit schemes”) (citing Thomas, 534 U.S. at 322-23).
25          The parties disagree whether the Zoning Ordinance is content-neutral, and hence, is
26   exempt from the procedural safeguard requirements articulated in Freedman. Whether a
27
            7 A ban on expression “before it happens” constitutes a “prior restraint.” United
28   States v. Nat’l Treasury Employees Union, 513 U.S. 454, 468 (1995).
                                                  - 11 -
       Case 4:19-cv-01026-SBA Document 31 Filed 11/06/19 Page 12 of 19



 1   statute is content-neutral or content-based “is something that can be determined on the face
 2   of it; if the statute describes speech by content then it is content based.” G.K. Ltd. Travel v.
 3   City of Lake Oswego, 436 F.3d 1064, 1071 (9th Cir. 2006) (internal quotations and citation
 4   omitted). “A regulation that serves purposes unrelated to the content of expression is
 5   deemed neutral, even if it has an incidental effect on some speakers or messages but not
 6   others.” Ward v. Rock Against Racism, 491 U.S. 781, 791 (1989).
 7          Here, the Zoning Ordinance recites that its purpose is “to promote and protect the
 8   public health, safety, peace, comfort, convenience and general welfare,” including the
 9   ability to “implement the general plan of the county by guiding and regulating
10   development….” Ord. § 17.02.020. The content-neutral purpose of the Zoning Ordinance
11   is likewise reflected in its content-neutral provisions. With regard to sections 17.18.120
12   and 17.52.515, the sections that form the basis of the 2017 Notice to Abate and the
13   abatement order, none of their respective provisions, on their face, is predicated on the
14   content of any speech or expression. While these sections impose restrictions pertaining to
15   the logistics of displaying billboards (e.g., number and size) and require compliance with
16   the applicable development plan, they do not implicate “speech by content.” G.K. Ltd.
17   Travel, 436 F.3d at 1071. In addition, these provisions do not apply to particular speech
18   because of the message expressed, nor do they require enforcement authorities to examine
19   content of any speech displayed on a billboard to determine whether the Zoning Ordinance
20   has been violated. See Reed v. Town of Gilbert, –– U.S. ––, 135 S. Ct. 2218, 2227 (2015)
21   (defining when a law is content based).
22          Tellingly, Plaintiffs’ opposition fails to address the stated purpose of the Zoning
23   Ordinance. Nor does it identify any particular regulations that allegedly are content-based.
24   Instead, Plaintiffs insist that Judge Breyer conclusively ruled in Citizens I that the Zoning
25   ordinance is a content-based regulatory scheme. Pls.’ Opp’n at 2-3. But Judge Breyer did
26   not find the Zoning ordinance to be unconstitutional in its entirety. The only provision of
27   the Zoning Ordinance that he found to be content-based was section 17.52.520. Citizens I,
28   Dkt. 130 at 22-23, 26. In response to that determination, the County voluntarily amended
                                                  - 12 -
       Case 4:19-cv-01026-SBA Document 31 Filed 11/06/19 Page 13 of 19



 1   the section to “correct the unconstitutional language.” Id. at 16. Importantly, Judge Breyer
 2   emphasized that his decision regarding section 17.52.520 ultimately had no bearing on
 3   whether the County could pursue its effort to abate the Signs. Id. at 16. Indeed, he rejected
 4   Plaintiffs’ contention that his ruling that the pre-amendment version of section 17.52.520
 5   was impermissibly content-based entitled them to a permanent injunction barring the
 6   County from taking further abatement actions under the Zoning Ordinance. Id. at 15
 7   (“Citizens did not receive a permanent injunction allowing it to maintain its signs”).
 8          The Court concludes that the Zoning Ordinance is content-neutral, and therefore, the
 9   Freedman procedural requirements relied upon by Plaintiffs to sustain their First
10   Amendment claim are inapt. E.g., G.K. Ltd. Travel, 436 F.3d at 1082 (“because we have
11   held that the Sign Code is content neutral, the procedural requirements of the prior restraint
12   doctrine need not be satisfied”); Granite State Outdoor Advert., Inc. v. City of St.
13   Petersburg, Fla., 348 F.3d 1278, 1282 (11th Cir. 2003) (holding that the city’s sign
14   ordinance, the purpose of which was to promote uniformity, preserve aesthetics and foster
15   safety was content-neutral and therefore was not subject to the Freedman procedural
16   requirements); see also H.D.V.-Greektown, LLC v. City of Detroit, 568 F.3d 609, 622 (6th
17   Cir. 2009) (holding that the city’s sign ordinance was content-neutral where there was
18   nothing in the record to show that “the distinctions between the various types of signs
19   reflect a meaningful preference for one type of speech over another”).
20                        b)     Unfettered Discretion
21          The second aspect of Plaintiffs’ free speech claim is that the Zoning Ordinance vests
22   County officials with unfettered discretion to restrict speech. A regulation amounts to an
23   unconstitutional prior restraint if it “vests unbridled discretion in a government official over
24   whether to permit or deny expressive activity.” Kreisner v. City of San Diego, 1 F.3d 775,
25   805 (9th Cir. 1993) (quotation marks and citation omitted). “To avoid impermissible
26   discretion, the challenged ordinance should ‘contain adequate standards to guide the
27

28

                                                  - 13 -
       Case 4:19-cv-01026-SBA Document 31 Filed 11/06/19 Page 14 of 19



 1   official’s decision and render it subject to effective judicial review.’” G.K. Ltd. Travel, 436
 2   F.3d at 1082 (quoting in part Thomas 534 U.S. at 323).8
 3          Plaintiffs contend that the Zoning Ordinance lacks “any specification of the factors
 4   to be considered by the board of zoning adjustments, the standard of review for any appeal
 5   to the board of supervisors, or any restrictions on the authority of the County or any of its
 6   agents to declare what is or is not a nuisance.” Pls.’ Opp’n at 5. They contend that,
 7   without such guidance, the County is free to declare any expression, and the Signs in
 8   particular, to be a nuisance and suppress speech “in the first instance without resort to
 9   judicial determination.” Id. As will be discussed below, however, the relevant provisions
10   of the Zoning Ordinance—which are neither cited nor discussed by Plaintiffs—demonstrate
11   that they do not afford the County unbridled discretion to declare a nuisance.
12          The “Abatement Procedures” section of the Zoning Ordinance states that “[a]ny
13   property found by the enforcement officer to be maintained in violation of Title 17 is
14   declared to be a public nuisance.” Ord. § 17.59.010 (emphasis added). Sections 17.18.120
15   and 17.52.515, which are part of Title 17 and form the basis of the 2017 Notice to Abate,
16   specify, respectively, land in a planned development district must be used in conformance
17   with the applicable development plan and that billboards are not permitted in
18   unincorporated areas. The applicable plan limits the Parcel to one non-electrical sign of
19   specific dimensions. See Ordinance No. O-89-3 (adopted January 5, 1989), Dkt. 18-1 at 4.
20   These provisions—which Plaintiffs do not dispute they have violated—are “reasonably
21   specific and objective, and do not leave the decision to ‘the whim of the administrator.’”
22   Thomas, 534 U.S. at 324. The Court therefore finds no merit to Plaintiffs’ claim that the
23   Zoning Ordinance vests County officials with unbridled discretion to allow or deny
24   expressive activity. E.g., Outdoor Media Group, Inc. v. City of Beaumont, 506 F.3d 895,
25   904-05 (9th Cir. 2007) (upholding a billboard ordinance against a First Amendment
26
            The “unfettered discretion” limitation applies, even if the procedural safeguards
            8
27 articulated in Freedman are inapplicable. G.K. Ltd. Travel, 436 F.3d at 1082 (noting that
   even if Freedman is inapt, the regulations at issue “must avoid placing unbridled discretion
28 in the hands of government officials.”) (citing FW/PBS, 493 U.S. at 225-26).

                                                  - 14 -
        Case 4:19-cv-01026-SBA Document 31 Filed 11/06/19 Page 15 of 19



 1   challenge where the public official’s discretion was “cabined by specific findings regarding
 2   the relationship of the sign to the site, the freeway, and other signs in the area,” and that the
 3   “compatibility requirement delineate[d] fairly specific criteria regarding the relationship
 4   between the sign and the site”); G.K. Ltd. Travel, 436 F.3d at 1083 (holding that a local
 5   sign ordinance did not vest unbridled discretion where it only permitted “officials to
 6   consider a limited and objective set of criteria, namely ‘form, proportion, scale, color,
 7   materials, surface treatment, overall sign size and the size and style of lettering’”).
 8          B.     DUE PROCESS CLAIM
 9          “The Fourteenth Amendment prohibits states from ‘depriv[ing] any person of life,
10   liberty, or property, without due process of law.’” Newman v. Sathyavaglswaran, 287 F.3d
11   786, 789 (9th Cir. 2002) (quoting U.S. Const. amend. XIV, § 1). To prevail on a
12   procedural due process claim, Plaintiffs must allege and prove “(1) a deprivation of a
13   constitutionally protected liberty or property interest, and (2) a denial of adequate
14   procedural protections.” Brewster v. Bd. of Educ. of Lynwood Unified Sch. Dist., 149 F.3d
15   971, 982 (9th Cir. 1998); see Mathews v. Eldridge, 424 U.S. 319, 334-35 (1976) (reciting
16   balancing test to evaluate due process claims).
17          In their second cause of action for violation of due process under section 1983,
18   Plaintiffs allege, in an entirely conclusory manner, that “the conduct of the County …
19   subjects the Plaintiffs to the deprivation of due process rights secured by the Fourteenth
20   Amendment to the United State Constitution.” Compl. ¶ 42. Plaintiffs acknowledge that
21   they received notice from the County of the proposed abatement and had the opportunity to
22   present evidence and testimony in response thereto at an administrative hearing conducted
23   by the Zoning Board on November 8, 2018. Id. ¶ 16. Nevertheless, Plaintiffs aver that
24   they were entitled to additional process: i.e., the opportunity to cross-examine the author of
25   the staff report at the Zoning Board hearing and the opportunity to present argument,
26   evidence and testimony at the subsequent appeal hearing before the Board of Supervisors
27   held on February 5, 2019. Compl. ¶¶ 20, 27. In addition, the Board of Supervisors is
28   alleged to have been “biased” against Citizens. Id. ¶ 27.
                                                   - 15 -
        Case 4:19-cv-01026-SBA Document 31 Filed 11/06/19 Page 16 of 19



 1          The County moves for dismissal of Plaintiffs’ due process claim on the grounds that
 2   (1) Plaintiffs received all the process they were due, (2) the additional process sought by
 3   Plaintiff would not have altered the outcome of the proceeding because Plaintiffs admit the
 4   Signs violate the Zoning Ordinance, and (3) no facts are alleged to support Plaintiffs’ claim
 5   of bias. Def.’s Mot. at 5-10. Plaintiffs’ brief does not respond to any the County’s
 6   contentions nor oppose dismissal of their due process claim. By failing to respond,
 7   Plaintiffs have abandoned said claim and consented to its dismissal. See Carvalho v.
 8   Equifax Info. Servs., LLC, 629 F.3d 876, 888 (9th Cir. 2010) (“A plaintiff who makes a
 9   claim . . . in his complaint, but fails to raise the issue in response to a defendant’s motion to
10   dismiss . . . , has effectively abandoned his claim, and cannot raise it on appeal.”); see also
11   Gwaduri v. I.N.S., 362 F.3d 1144, 1147 n.3 (9th Cir. 2004) (“Courts have consistently
12   exercised their discretion to grant motions on collateral issues, on the basis that, in failing
13   to respond, the opposing party has consented to such action by the court.”).
14          Plaintiffs’ lack of response notwithstanding, the Court finds that the County’s
15   arguments for dismissal are compelling. First, Plaintiffs acknowledge that they received
16   notice of the Zoning Ordinance violations and had the opportunity to present evidence and
17   argument before the Zoning Board to challenge the proposed violations. Compl. ¶ 16. Due
18   process was thus provided. See Ludwig v. Astrue, 681 F.3d 1047, 1053 (9th Cir. 2012)
19   (citing Guenther v. C.I.R., 889 F.2d 882, 884 (9th Cir. 1989)); Mohilef v. Janovici, 51 Cal.
20   App. 4th 267, 276 (1996) (“We hold that due process is satisfied as long as the property
21   owner receives adequate notice of the nature of the alleged nuisance and a meaningful
22   opportunity to respond to the charges against him.”). Plaintiffs’ purported inability to
23   cross-examine the author of the staff report regarding the Signs at the abatement hearing
24   does not violate due process. See Chongris v. Board of Appeals of Town of Andover, 811
25   F.2d 36, 40-41 (1st Cir. 1987) (holding that the cross-examination of witnesses is not
26   constitutionally required at a land-use hearing); Williams v. District of Columbia, 906 F.2d
27   994, 996 (4th Cir. 1990) (denial of cross-examination did not violate procedural due
28

                                                   - 16 -
        Case 4:19-cv-01026-SBA Document 31 Filed 11/06/19 Page 17 of 19



 1   process when applicant “was represented by counsel and permitted to present extensive
 2   evidence”).
 3          The Court also finds no merit to Plaintiffs’ claim regarding the Board of
 4   Supervisors’ alleged refusal to allow them to present evidence, witness testimony and
 5   substantive argument during the appeal hearing. Plaintiffs admittedly had the opportunity
 6   during the abatement hearing to present evidence, witness testimony and substantive oral
 7   argument at the abatement hearing before the Zoning Board. See Compl. ¶ 16. Plaintiffs
 8   cite no provision of the Zoning Code nor any decisional authority holding that the Board of
 9   Supervisors must, in connection with an appeal from an abatement hearing, allow the
10   presentation of evidence, testimony and oral argument. Indeed, such a requirement would
11   be redundant and wasteful. It is axiomatic that the purpose of an appeal is to review the
12   record created by another decision-maker—as opposed to conducting what would be
13   tantamount to another evidentiary hearing. Moreover, since Plaintiffs do not dispute that
14   the Signs violate the Zoning Ordinance, it is unclear how the additional process that
15   Plaintiffs contend they should have been afforded at the appeal hearing would have made
16   any difference in the County’s determination that the Signs constituted a nuisance subject
17   to abatement.
18          Finally, Plaintiffs allege no facts in the pleadings or their opposition to support their
19   allegation of bias. Plaintiffs aver only that unspecified Supervisors “cut off” Shaw during
20   his presentation and told him to “be quiet and sit down after approximately three minutes.”
21   See Compl. ¶ 27. The mere fact that the Board of Supervisors may have limited Shaw’s
22   presentation does not ipso facto plausibly suggest that they were biased against him. See
23   Larson v. Palmateer, 515 F.3d 1057, 1067 (9th Cir. 2008) (“impatient remarks are [not]
24   generally sufficient to overcome the presumption of [adjudicatory] integrity, even if those
25   remarks are critical or disapproving of, or even hostile to ... the parties[ ] or their cases”)
26   (internal quotation marks and citation omitted).
27          Alternatively, Plaintiffs’ due process claim fails because they have other means of
28   post-deprivation review available to them, including a writ of mandate under California
                                                    - 17 -
       Case 4:19-cv-01026-SBA Document 31 Filed 11/06/19 Page 18 of 19



 1   Code of Civil Procedure section 1094.5. See Saad v. City of Berkeley, 24 Cal. App. 4th
 2   1206, 1211 (1994) (land use decisions subject to judicial review under California Code of
 3   Civil Procedure section 1094.5); e.g., See Lake Nacimiento Ranch Co. v. County of San
 4   Luis Obispo, 841 F.2d 872, 878 (9th Cir. 1987) (holding that procedural due process claim
 5   was barred because there was a California statutory remedy to challenge the results of the
 6   County Board of Supervisors’ vote on a proposed zoning amendment) (citing Parratt v.
 7   Taylor, 451 U.S. 527, 543-44 (1981)); Hudson v. Palmer, 468 U.S. 517, 533 (1984)
 8   (holding that a deprivation of property does not violate due process if “adequate state post-
 9   deprivation remedies are available”); Arroyo Vista Partners v. Cty. of Santa Barbara, 732 F.
10   Supp. 1046, 1053 (C.D. Cal. 1990) (“[R]elief pursuant to a Writ of Mandate under § 1094.5
11   of the California Code of Civil Procedure is available to challenge the substance and
12   evidentiary basis for a decision [denying land use permits], and also extends to whether the
13   Board [of Supervisors] proceeded in a manner that denied the plaintiff a fair hearing or
14   otherwise suffered from procedural deficiencies in rendering its administrative decisions.”).
15          C.     SUPPLEMENTAL STATE LAW CLAIMS
16          All of Plaintiffs’ federal claims are subject to dismissal. Thus, pursuant to 28 U.S.C.
17   § 1367(c)(3), the Court declines to assert supplemental jurisdiction over the remaining state
18   law claims (third through sixth causes of action) and dismisses said claims without
19   prejudice.9 28 U.S.C. § 1367(c)(3); City of Colton v. Am. Promotional Events, Inc.-West,
20   614 F.3d 998, 1008 (9th Cir. 2010) (holding that district court acted within its discretion in
21   declining to exercise supplemental jurisdiction over the remaining state law claims after
22   granting summary judgment on all federal claims); Mory v. City of Chula Vista, No. 10-
23   CV-252 JLS (WVG), 2011 WL 777914, *2 & n.1 (S.D. Cal. Mar. 1, 2011) (“Because writs
24   of mandate are exclusively state procedural remedies, they involve complex issues of state
25

26

27          Though styled as claims for relief, the seventh claim for declaratory relief and
            9
   eighth claim for injunctive relief are not substantive claims but simply identify the relief
28 sought.

                                                  - 18 -
        Case 4:19-cv-01026-SBA Document 31 Filed 11/06/19 Page 19 of 19



 1   law. Thus, district courts routinely deny supplemental jurisdiction over California writ of
 2   mandate claims[.]”) (citing cases).
 3   IV.    CONCLUSION
 4          The Court finds that Plaintiffs’ first cause of action for violation of the First
 5   Amendment is barred by res judicata, and alternatively, fails to state a claim. Plaintiffs’
 6   failure to respond to the County’s argument for dismissal of Plaintiffs’ second cause of
 7   action for violation of due process constitutes an abandonment of said claim and consent to
 8   its dismissal. Even if not waived, Plaintiffs have failed to state a claim for violation of their
 9   right to due process. No amendment to the pleadings would cure these deficiencies. As for
10   the remaining state law claims, the Court declines to assert supplemental jurisdiction over
11   them. Accordingly,
12          IT IS HEREBY ORDERED THAT:
13          1.     Defendant’s Motion to Dismiss is GRANTED as to Plaintiffs’ first and
14   second causes of action, which are DISMISSED without leave to amend.
15          2.     The Court declines to assert supplemental jurisdiction over Plaintiffs’
16   remaining causes of action which are DISMISSED without prejudice to presentation to a
17   court of competent jurisdiction.
18          IT IS SO ORDERED.
19   Dated: 11/06/19                                        ______________________________
                                                            SAUNDRA BROWN ARMSTRONG
20
                                                            Senior United States District Judge
21

22

23

24

25

26

27

28

                                                   - 19 -
